 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DYLAN SCOTT CORRAL,                                No. 2:18-CV-1769-KJM-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    WOODMAN,
15                        Defendant.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter is before the undersigned for further pre-trial proceedings

19   following the District Judge’s December 16, 2019, order denying defendant’s motion to dismiss.

20   Defendant is directed to file an answer to plaintiff’s first amended complaint within 30 days of

21   the date of this order.

22                   IT IS SO ORDERED.

23

24   Dated: January 2, 2020
                                                             ____________________________________
25                                                           DENNIS M. COTA
26                                                           UNITED STATES MAGISTRATE JUDGE

27

28
                                                         1
